    Case 1:19-cr-00309-LO Document 3 Filed 10/22/19 Page 1 of 6 PageID# 3




                     IN THE UNITED STATES DISTRICT COURT FOR Tliffi-                       FILED
                                                                                     IN OPEN COURT
                             EASTERN DISTRICT OF VIRGINIA

                                   ALEXANDRIA DIVISION
                                                                                    OCT2 2 2uI
 UNITED STATES OF AMERICA
                                                                              CLEFtC. U F. '•
                                                                                  ALFX"
                V.                                      Case No. 1:19CR309


 SCOTT B. MACKENZIE,

                Defendant.



                                CRIMINAL INFORMATION


       THE UNITED STATES ATfORNEY CHARGES THAT:


                                 GENERAL ALLEGATIONS

       At all times material to this Information:


       1.      The defendant, SCOTT B. MACKENZIE, was a resident of Arlington, Virginia.

MACKENZIE was the treasurer of multiple Political Action Committees (the "PACs"), including

Conservative StrikeForcc, Conservative Majority Fund and Tea Party Majority Fund. Documents

submitted to the Federal Election Commission("FEC")identify MACKENZIE as the treasurer for

approximately fifty-two (52)separate PACs.

       2.      A federal PAC refers to a political committee registered with and reporting to the

FEC. Each PAC that seeks to influence a federal election is required to have a treasurer who is

required to file periodic reports with the FEC of contributions to and expenditures by the

committee, including the identity of all persons contributing over $200 in a calendar year.

       3.      The FEC was an agency of the United States Government responsible for

regulating, among other things, political coinmillccs formed to support candidates for federal

elected oITlce through contributions and expenditures. The FEC maintains records related to
                                                    I
Case 1:19-cr-00309-LO Document 3 Filed 10/22/19 Page 2 of 6 PageID# 4
Case 1:19-cr-00309-LO Document 3 Filed 10/22/19 Page 3 of 6 PageID# 5
Case 1:19-cr-00309-LO Document 3 Filed 10/22/19 Page 4 of 6 PageID# 6
Case 1:19-cr-00309-LO Document 3 Filed 10/22/19 Page 5 of 6 PageID# 7
Case 1:19-cr-00309-LO Document 3 Filed 10/22/19 Page 6 of 6 PageID# 8
